IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 38 EM 2018
                                            :
                    Respondent              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JACOB SULLIVAN,                             :
                                            :
                    Petitioner              :


                                         ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2018, the Motion for Leave to File a Short Reply

Brief, the Motion to File Appendix under Seal and Ex Parte, and the Petition for

Extraordinary Jurisdiction are DENIED.